DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 15, 2021 and March 1, 2022 have been considered by the examiner.

Claim Objections
Claims 2–13 and 15–19 are objected to because of the following informalities:  in each of these claims, there should be a comma after the preamble.  Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–3 and 6–9 are rejected under 35 U.S.C. 103 as being unpatentable over Best, US 5,886,685, in view of Amos, US 2012/0291564.

Claim 1

Best (Figs. 1–2, 4) teaches “a cyber foot cover (10) for use in a system for detecting movements of a person using the system (e.g., Foot operated computer mouse adapter 10 tracks movement of user’s foot; 5:3–11), the cyber foot cover (10) comprising: 
-a foot cover (12) for receiving one or more sensors (e.g., Housing 12, which is considered a “foot cover,” receives rollerball 40, which is considered a “sensor”) or at least one marker to track movement of a foot of the person using the system (e.g., Rollerball 40 tracks movement of a user’s foot; 5:8–11), fastening means (14) with which the foot cover is attachable to a leg of the person using the system (e.g., Straps 14 allow the user’s foot to be secured to mouse adapter 10; 5–11), and a sole (22).”

Best does not teach “a bottom surface that is curved towards all edges of the sole so as to allow a continuously sliding rolling movement of the foot over a ground in forward, backward, and lateral directions.”
However, Amos (Fig. 3) teaches the concept of a sole that is shaped like a human foot and is curved towards all edges (e.g., Sole 130 is curved around all edges in the shape of a foot).  In the combined invention, the sole of Best would be curved around all edges shaped like a person’s foot.  Thus, the limitation “a bottom surface that is curved towards all edges of the sole so as to allow a continuously sliding rolling movement of the foot over a ground in forward, backward, and lateral directions.” 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best with the above teachings of Amos.  A sole in the shape of a person’s foot allows for a person’s foot to be inserted more easily and is more comfortable than one that is shaped like a rectangle or other shape. Moreover, it allows for a person to maneuver in the shoe with greater ease.  

Claim 2

Best in view of Amos teaches the cyber foot cover according to claim 1.

Amos (Fig. 3) further teaches “characterized in that the sole has a front region (top half of sole 100) and a rear region (bottom half of sole 100) in a longitudinal direction, and wherein a radius of a curvature of the sole along the bottom surface of the sole towards the edges in the front region of the sole is larger than in the rear region of the sole (e.g., The radius of curvature is larger towards the edges in the top half than it is in the bottom half).” 

The same rationale used to combine Best with Amos stated in claim 1 applies here and will not be repeated. 

Claim 3

Best in view of Amos teaches the cyber foot cover according to claim 1.

Amos (Fig. 3, as annotated below) further teaches “characterized in that the sole has lateral regions in a transverse direction along the bottom surface of the sole and a central region arranged centrally between the lateral regions (e.g., Top and bottom lateral regions and central region, as shown below), wherein the lateral regions of the sole have bottom surfaces that are more curved along the bottom surface of the sole towards their respective edges than the central region (e.g., Top and bottom lateral regions are more curved than the central region, as shown below).”  
		
    PNG
    media_image1.png
    584
    640
    media_image1.png
    Greyscale


The same rationale used to combine Best with Amos stated in claim 1 applies here and will not be repeated. 

Claim 6

Best in view of Amos teaches the cyber foot cover according to claim 1.

Best (Figs. 1–2, 4) further teaches “characterized in that the sole is smooth and made of at least one of metal and plastic (e.g., Computer mouse adapter 10, including the sole portion, may be comprised of a plastic or metal; 5:20–23), and wherein the sole is adapted to be covered by a textile when the cyber foot cover is used on a smooth surface (e.g., When a user inserts his or her foot into computer mouse adapter 10, if the device is placed on a surface comprised of a textile such as a rug, then a textile would be covering the sole of the device.  The claim limitations would therefore be achieved).”  

Claim 7

Best in view of Amos teaches the cyber foot cover according to claim 1.

Best (Figs. 1-2, 4) further teaches “characterized in that the cyber foot cover further comprises the one or more sensors (e.g., Rolling ball 40 is considered a “sensor”; 5:8–11).”   

Claim 8

Best in view of Amos teaches the cyber foot cover according to claim 7.  

Best (Figs. 1–2, 4) further teaches “characterized in that the one or more sensors comprise at least one of one or more proximity sensors, load sensors, position sensors (e.g., Rolling ball 40 is considered a “position sensor” because it helps detect the position of computer mouse adapter 10; 5:8–11), acceleration sensors, gyrometers, magnetic sensors, and optical sensors.”

Claim 9

Best in view of Amos teaches the cyber foot cover according to claim 8.

Best (Figs. 1–2, 4) further teaches “characterized in that at least one of the one or more sensors (40) comprises at least one of an optical sensor and a position sensor arranged on or externally to the cyber foot cover (e.g., Rollingball 40 is considered a “position sensor”; 5:8–11), and wherein the at least one of an optical sensor and a position sensor is configured to detect rotary movements of the foot around the person's longitudinal axis (e.g., Rollingball 40 helps detect the position of device 10 when the user moves his or her foot around his or her longitudinal axis; 5:8–11).”  




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Amos, as applied to claim 3 above, and in further view of Sveen, US 2010/0024252. 

Claim 4

Best in view of Amos teaches the cyber foot cover according to claim 3, but does not teach “characterized in that the lateral regions of the sole are arranged such that they have a higher coefficient of friction than the central region.” 

However, Sveen (Fig. 1) teaches the concept of portion of a sole having a friction coefficient (e.g., Sole element 6, which is located on the side of the sole, has a friction coefficient less than 0.8; ¶ 30.  There may be more than one sole element on the lateral sides; abstract.  Presumably, the rest of the sole does not have a friction coefficient).  Applying this concept to Best in view of Amos, the lateral regions of sole of Amos would have a friction coefficient higher than the centrally arranged region.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view Amos with the above features of Sveen.  Sveen teaches that a friction coefficient allows in certain parts of the shoe to have a stronger grip (¶ 30). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Amos, as applied to claim 3 above, and in further view of Brown, US 2020/0100562.

Claim 5

Best in view of Amos teaches the cyber foot cover according to claim 3, but does not teach “characterized in that the lateral regions have longitudinal ribs which run in a longitudinal direction along the bottom surface of the sole and protrude from the sole.” 

However, Brown teaches the concept of ribs placed on the sole of shoe (¶ 2).  In the combined invention, one with ordinary skill in the art before the effective filing date of the invention could have modified Best in view of Amos by adding longitudinal ribs in the lateral regions of the sole of Amos.  The rationale would be to help prevent slippage (¶ 2). 


Claims 10–13 are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Amos, as applied to claim 8 above, and in further view of Hiroi, US 2017/0300132. 

Claim 10

Best in view of Amos teaches “the cyber foot cover according to claim 8,” but does not teach “characterized in that at least one of the one or more sensors comprises at least one of a pressure sensor and a proximity sensor, and wherein the at least one of a pressure sensor and a proximity sensor is arranged in the cyber foot cover so as to determine whether the person using the system wants to move forward, backward, laterally, rotate or to walk along a curve.”  

However, Hiroi (Fig. 24) teaches “characterized in that at least one of the one or more sensors comprises at least one of a pressure sensor and a proximity sensor (e.g., Sensor 820 detects a direction of a load distribution applied to sole based on user movement; ¶ 113), and wherein the at least one of a pressure sensor and a proximity sensor is arranged in the cyber foot cover so as to determine whether the person using the system wants to move forward, backward, laterally, rotate or to walk along a curve (e.g., Based on the direction of the load distribution, the sensor is able to detect which direction the user wearing the shoe wants to move a pointer displayed on the screen; ¶¶ 113, 115).”

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Amos with the above teachings of Hiroi.  Hiroi suggests that the sensor 820 allows the user to move the pointer on the screen without the need to move his or her feet (¶¶ 113, 115).  That is, the direction of movement of the pointer is based on a load distribution rather than physical movement of the shoe.  The claim limitations would therefore be achieved. 

Claim 11

Best in view of Amos and in further view of Hiroi teaches the cyber foot cover according to claim 10.

Hiroi (Fig. 24) further teaches “characterized in that the at least one of a pressure sensor and a proximity sensor is arranged in a longitudinal direction in a front region of the sole (e.g., Sensor 820 is located at base of five toes of right foot; ¶ 155).” 
Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Amos and in further view of Hiroi with the above additional features of Hiroi.  Hiroi suggests that having a sensor located at the base of the toe area of a foot allows for accurate sensing of which direction a person wants to move in input device (¶ 155).  This is because when a person moves their foot they place pressure initially in this part of the foot.  

Claim 12

Best in view of Amos and in further view of Hinoi teaches the cyber foot cover according to claim 11. 

Hinoi (Fig. 24) further teaches “characterized in that the at least one of a pressure sensor and a proximity sensor is arranged in a region of the sole which, when the person using the system wears the cyber foot cover, is located in an area of the ball of the person’s foot (e.g., Sensor 820 located at base of the five toes of a person’s right foot.  This region is considered an “area of the ball”; ¶ 156).”

The same rationale used to combine Best with Amos with Hiroi stated in claim 11 applies here and will not be repeated. 
Claim 13

Best in view of Amos teaches the cyber foot cover according to claim 8, but does not teach “characterized in that at least one of the one or more sensors comprises a load sensor, and wherein the load sensor is configured to determine a load applied through the sole to the ground.” 

However, Hiroi (Fig. 24) further teaches “characterized in that at least one of the one or more sensors comprises a load sensor (820), and wherein the load sensor is configured to determine a load applied through the sole to the ground (¶ 155).”  In the combined invention, the load sensor of Hiroi would be included as one of the “one or more sensors” of Best.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Amos with the above teachings of Hiroi.  Hiroi suggests that the sensor 820 allows the user to move the pointer on the screen without the need to move his or her feet (¶¶ 113, 115).  That is, the direction of movement of the pointer is based on a load distribution rather than physical movement of the shoe.  The claim limitations would therefore be achieved. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Amos, as applied to claim 1 above, and in further view of Breen, US 2008/0218472.  

Claim 14

Best in view of Amos teaches “a system for detecting movements of a person using the system and transforming the movements into a virtual space, comprising: 
at least one cyber foot cover according to claim 1,” but does not teach “wherein the system is adapted to convert the movement of the foot detected by the one or more sensors of the at least one cyber foot cover into a synchronous, direction-identical and speed-identical locomotion of a virtual avatar in the virtual space.”

However, Breen teaches “wherein the system is adapted to convert the movement of the foot detected by the one or more sensors of the at least one cyber foot cover into a synchronous, direction-identical and speed-identical locomotion of a virtual avatar in the virtual space (e.g., User’s movements of a mouse detected and converted into movements of an avatar; ¶ 26).” 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Amos with the above features of Breen.  Breen teaches that the virtual avatar is a useful way of translating real-life user movement into movement on a virtual display (¶ 26).  For example, this is useful when playing a video game or otherwise simulating movement. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Best in view of Amos and in further view of Breen, as applied to claim 14 above, and in further view of Templeman, US 2007/0003915. 

Claim 15

Best in view of Amos and in further view of Breen teaches the system according to claim 14, but does not teach “characterized in that the system is further configured to break down the movement of the feet of the person using the system, as detected by the sensors, into at least an X component and a Y component,
wherein an X component substantially corresponds to a lateral movement of the feet.” 

However, Templeman teaches “characterized in that the system is further configured to break down the movement of the feet of the person using the system, as detected by the sensors, into at least an X component and a Y component,
wherein an X component substantially corresponds to a lateral movement of the feet (e.g., System determines movement of a person in the X direction; ¶ 87), and wherein a Y component substantially corresponds to a forward/backward motion (e.g., System determines movement of a person in the Y direction; ¶ 87).”

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Best in view of Amos and in further view of Breen with the above features of Templeman.  Templeman suggests that a coordinate system is an easy to way to track the movement of a user in a virtual space (¶ 87).

Allowable Subject Matter
Claims 16–19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 
Claim 16

Best in view of Amos and in further view of Breen teaches the system according to claim 14.

However, neither Best, Amos, Breen, nor the remaining prior art, either alone or in combination, teaches “characterized in that a curvature of the sole in at least one of a longitudinal or transverse direction is adapted to match a design of a seat on which the person using the system can sit, such that a smooth rolling motion of the foot when moving the leg is provided and stability of the person is achieved by an elevated sitting position.”  

Claims 17–19 are objected to because they depend on claim 16. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview ReQuest (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional Questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        December 9, 2022